Citation Nr: 9918352	
Decision Date: 07/01/99    Archive Date: 07/15/99

DOCKET NO.  96-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than December 19, 
1994 for the award of special monthly pension at the 
housebound rate.


REPRESENTATION

Appellant represented by:	Lawrence Edward Deloach, Agent


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran served on active duty from January 1943 to 
February 1946.  

This appeal arises from an April 1996 decision rendered by 
the No. Little Rock, Arkansas Regional Office (RO).  The RO 
granted the veteran entitlement to special monthly pension at 
the housebound rate, effective December 19, 1994.  In an 
April 1998 decision, the Board referred the issue of 
entitlement to an effective date earlier than December 19, 
1994 for an award of special monthly pension (housebound) 
benefits for appropriate action.  The RO denied the 
appellant's claim for an effective date earlier than December 
19, 1994 for the award of special monthly pension 
(housebound) benefits, and the veteran's claim has now been 
returned to the Board for further adjudication.

(The issue of whether the veteran's improved disability 
pension benefits have been properly calculated from July 1, 
1993, to include the question of whether an overpayment of 
benefits was properly created and/or calculated, is the 
subject of a separate Board decision of even date herewith.)


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
appellant's claim for an earlier effective date for his award 
of special monthly pension benefits at the housebound rate 
has been developed.

2.  The veteran originally applied for nonservice-connected 
disability pension in June 1993, which claim was denied due 
to excessive income in July 1993.  He appealed the denial, 
and was ultimately granted nonservice-connected disability 
pension in a November 1994 decision effective from June 1993, 
the date of claim.

3.  The veteran's claim for special monthly pension at the 
housebound rate was received at the RO on December 19, 1994.

5.  The RO granted entitlement to housebound benefits from 
the date of the claim, December 19, 1994.


CONCLUSION OF LAW

The criteria for an effective date earlier than December 19, 
1994, for an award of special monthly pension at the 
housebound rate, have not been met. 38 U.S.C.A. § 5110 (West 
Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant has satisfied 
his statutory burden of submitting evidence which is 
sufficient to justify a belief that his claim is "well-
grounded."  38 U.S.C.A. § 5107(a) (West 1991) and Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  It is also clear that the 
appellant's claim regarding the issue of an earlier effective 
date for the award of special monthly pension at the 
housebound rate has been adequately developed for appellate 
review purposes by the RO, and that the Board may therefore 
proceed to disposition of the matter.

Factual Background

The veteran filed his original claim for disability pension 
in June 1993.  However, the RO denied his claim in July 1993, 
based upon excessive income.

The veteran filed a notice of disagreement with the RO's 
determination, and submitted unreimbursed medical expense 
documentation in August 1993.

Treatment records dated in 1987 from the Baptist Medical 
Center were submitted, which reported that the veteran 
received treatment for hypertension and epistaxis.

Treatment records from the veteran's private physician, 
Robert Dorman, M.D., dated from June 1990 to February 1994, 
were also submitted, which revealed that the appellant had 
received treatment for various complaints, including 
osteoarthritis of his left hip and knee, and hypertension.  
He was described as doing well during a routine follow-up 
visit in February 1994, 3 months after his previous visit.

The RO again denied entitlement to disability pension 
benefits in a May 1994 decision.  

A VA examination, conducted in April 1994, was associated 
with the veteran's claims file.  Diagnoses included 
degenerative joint disease, polyarticular (osteoarthritis); 
traumatic arthritis, left knee, with impaired gait; 
hypertension with mild retinopathy; bilateral cataracts, 
worse on the left; and benign prostatic hypertrophy with 
obstructive symptoms.  

The RO granted the veteran entitlement to nonservice-
connected disability pension in a November 1994 rating 
decision, effective June 30, 1993.  Based on a report of VA 
examination in April 1994, the RO assigned the following 
ratings: 30 percent for bilateral cataracts with retinopathy; 
20 percent for multiple joint arthritis, osteoarthritis, 
hands, shoulders, knees, and feet; 20 percent for traumatic 
arthritis of the left hip and left knee; 20 percent for 
benign prostatic hypertrophy; and 10 for hypertension.  His 
combined disability evaluation was 70 percent.

Letters from Dr. Dorman dated December 13, 1994 were received 
at the RO on December 19, 1994.  Dr. Dorman reported that he 
had been the private physician of the veteran and his wife 
for approximately 9 years.  He indicated that the appellant 
was permanently and totally disabled and housebound from 
multiple medical conditions.  He further indicated that the 
appellant was unable to keep himself clean and presentable 
and that his disabilities kept him in a weakened status.  He 
also reported that the veteran's condition had subjected him 
to injuries from daily activities and that he was unable to 
attend to the wants of nature.  Regarding the veteran's 
spouse, Dr. Dorman reported that he placed her on a Home 
Health Care Service Program for treatment of her chronic 
ailments, which was provided twice daily.

A cover letter from the veteran, which accompanied the 
aforementioned letters received on December 19, 1994, 
indicated that the amount of his pension did not include "an 
amount for a spouse in need of aid and attendance or a 
reference to [his] housebound status."

A March 1995 questionnaire was completed by the veteran's 
physician.  It indicated that the appellant used assistive 
and self-help devices; that he was infrequently able to keep 
himself ordinarily clean; and that he was periodically 
bedridden due to acute/chronic inflammation of arthritis and 
essential hypertension.  The physician indicated that the 
appellant needed assistance periodically to dress and undress 
himself, and that his absences from home should be brief, 
infrequent, and in the company of another individual.  
Diagnoses included arthritis, a kidney disorder and 
hypertension.

A VA examination for disability evaluation for compensation 
and pension purposes, including housebound status or 
permanent need for regular aid and attendance, was conducted 
in July 1995.  The examiner found that the veteran required 
the daily personal health care services of a skilled provider 
without which he would require a hospital, nursing home or 
other institutional care.

The RO again denied the appellant entitlement to special 
monthly pension in an August 1995 decision.  A notice of 
disagreement with the RO's decision was received in December 
1995, and a statement of the case was forwarded to the 
appellant regarding his claim for special monthly 
compensation.  He also filed a substantive appeal in December 
1995.

The RO subsequently granted the veteran's claim for 
entitlement to housebound benefits, effective December 19, 
1994, the date of the veteran's claim, in an April 1996 
rating decision.

The veteran expressed disagreement with the RO's 
determination of December 19, 1994 as the effective date of 
his award of special monthly pension at the housebound rate 
in March 1997.

The Board noted that the issue of entitlement to an earlier 
effective date had been raised by the veteran in its April 
1998 remand, and referred this issue to the RO for 
appropriate action.  The RO denied the veteran's claim for an 
earlier effective date and provided him a statement of the 
case in February 1999, and the veteran then perfected his 
appeal in February 1999.

Analysis

The Board finds that the effective date of December 19, 1994 
for the veteran's award of special monthly pension at the 
housebound rate, is appropriate.  Under the provisions of 38 
U.S.C.A. § 5110(a) (West 1991) and 38 C.F.R. § 3.400 (1998), 
awards of compensation, pension, and dependency and indemnity 
compensation benefits are generally effective on the date the 
VA receives the claim or the date entitlement arose, whichever 
is later.  The exception for claims received on or after 
October 1, 1984, is that, if, within one year from the date on 
which the veteran became permanently and totally disabled, the 
veteran files a claim for a retroactive award and establishes 
that a physical or mental disability, which was not the result 
of the veteran's own willful misconduct, was so incapacitating 
that it prevented him or her from filing a disability pension 
claim for at least the first 30 days immediately following the 
date on which the veteran became permanently and totally 
disabled, the disability pension award may be effective from 
the date of receipt of claim or the date on which the veteran 
became permanently and totally disabled, whichever is to the 
advantage of the veteran.  38 C.F.R. § 3.400(b)(ii)(B) (1998).  

According to 38 C.F.R. § 3.401(a), pertaining to pension at 
the housebound rate, except as provided in 38 C.F.R. 
§ 3.400(o)(2), awards are effective the date of receipt of 
claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(o)(2) provides for an effective date on the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred if claim is received 
within one year of such date otherwise, date of receipt of 
claim.

A veteran is entitled to special monthly pension at the 
housebound rate if, in addition to having a single permanent 
disability rated 100 percent disabling under the Schedule for 
Rating Disabilities (not including ratings based upon 
unemployability 
under § 4.17), the veteran:
	(1)  Has additional disability or 
disabilities independently ratable at 60 
percent or more, separate and distinct 
from the permanent disability rated as 
100 percent disabling and involving 
different anatomical segments or bodily 
systems, or
	(2)  Is "permanently housebound" by 
reason of disability or disabilities.  
This requirement is met when the veteran 
is substantially confined to his or her 
dwelling and the immediate premises or, 
if institutionalized, to the ward or 
clinical area, and it is reasonably 
certain that the disability or 
disabilities and resultant confinement 
will continue throughout his or her 
lifetime.  38 C.F.R. § 3.351(d) (1998).

The objective clinical evidence does not establish 
symptomatology sufficient to warrant special monthly pension 
at the housebound rate prior to the veteran's December 19, 
1994 claim and submission of physician statements, which is 
the earliest indication of record that he had sufficient 
medical symptomatology to warrant the grant of said benefit.  
The appellant's original application for pension benefits did 
not include a request for special monthly pension, and the 
evidence of record is insufficient to support a finding of 
housebound status prior to the filing of letters from the 
veteran's private physician at the time of his claim for 
housebound status in December 1994.



ORDER

An effective date prior to December 19, 1994 for special 
monthly pension at the housebound rate, is denied.




		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

